DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 13-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by A et al. (US 2020/0036589 A1).
As to claim 1, A teaches a method for managing a configuration request [configuration change request] (par. [0006]) in a computing network that includes a set of configurable network entities [network devices] (Fig. 2B), the method comprising:
decomposing a received configuration request into a set of provisioning items [splitting sub-transactions of a configuration change request into device level configuration change requests] (par. [0054]-[0057], Fig. 3);
storing the set of provisioning items in a data structure [updating configuration data 32] (par. [0053]);

dispatching the set of provisioning operations to at least one of the configurable network entities of the set of configurable network entities to provision the at least one configurable network entity in accordance with the received configuration request [initiating transaction 50] (Fig. 2B, par. [0036], [0068]).

As to claim 2, A teaches issuing a notification of configuration request completion following completion of the set of provisioning operations by the set of configurable network entities [preparing and returning a response to a caller in response to a successful commit] (par. [0058]).

As to claim 3, A teaches that constructing a set of provisioning operations comprises using provisioning items from the data structure to construct a set containing a minimum number of provisioning operations required to implement the configuration request [if batched configuration changes are not committed, the system is dividing the batch into sub-sets of configuration changes] (par. [0059]-[0060]).

As to claim 6, A teaches that dispatching the set of provisioning operations comprises dispatching a plurality of concurrent provisioning operations to a network entity of the set of configurable network entities in accordance with capabilities of that network entity [NETCONF:capability] (par. [0065]).

As to claim 8, A teaches a system (Fig. 2B) for managing configuration requests in a computing network that includes a set of configurable network entities, the system comprising: a processor, and a machine readable medium storing instructions that when executed cause the processor to: 
provide an application processing interface (API) to receive a plurality of configuration requests concurrently (par. [0062]); 
decompose each received configuration request into a set of provisioning items and to store the sets of provisioning items in a data structure, as discussed per claim 1; and
construct a set of provisioning operations using provisioning items from the data structure and to dispatch the set of provisioning operations to the set of configurable network entities to provision the set of configurable network entities in accordance with the received configuration requests, as discussed per claim 1 above.

As to claims 9-10 and 13, A teaches all the elements as discussed per claims 2-3, and 6, above.

As to claim 14, A teaches a non-transitory computer readable storage medium having stored thereon instructions (par. [0083]-[0084]) that, when executed by a processing resource, cause the processing resource to perform operations as discussed per claim 1 above.



As to claim 19, A teaches that the set of configurable external entities comprises a set of configurable network entities comprising one or more of a switch; a compute node; or a storage controller [managed device 24] (par. [0027], [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over A et al. in view of Kephart et al. (US 2007/0100892 A1).
As to claim 4, A teaches all the elements except that constructing a set of provisioning operations comprises analysing the provisioning items to identify and remove provisioning items that relate to: duplicate provisioning operations; and/or provisioning operations that negate each other; and/or identical configuration requests.
Kephart is directed to managing the configuration of resources in an enterprise (abstract). In particular, Kephart teaches analysing the provisioning items to identify and remove provisioning items that relate to duplicate provisioning operations [deleting the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of A by analysing the provisioning items to identify and remove provisioning items that relate to duplicate provisioning operations in order to reduce the number of duplicate records and duplicate transactions that result from duplicate records and cause an exception process (par. [0071] in Kephart). 

As to claim 7, A teaches all the elements except that the data structure comprises a queue, list or key-store. 
Kephart is directed to managing the configuration of resources in an enterprise (abstract). In particular, Kephart teaches that the data structure comprises a list (par. [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of A by having the configuration data 32 of A having a list in order to easily locate necessary data since the data of A must be organized in a machine readable structure for the system of A to function. 

As to claims 11 and 17, A in view of Kephart teaches all the elements as discussed per claim 4 above. 

. 

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over A et al. in view of Kim et al. (US 2013/0182607 A1).
As to claim 5, A teaches all the elements except that dispatching the set of provisioning operations comprises dispatching high-priority provisioning operations before lower-priority provisioning operations.
Kim is directed to control method based on multiple priorities (abstract). In particular, Kim teaches dispatching the set of provisioning operations comprises dispatching high-priority provisioning operations before lower-priority provisioning operations [configuring a terminal with multiple priorities of change and/or configuration] (par. [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of A by dispatching the set of provisioning operations comprises dispatching high-priority provisioning operations before lower-priority provisioning operations in order to install more important configuration changes first as a matter of preference or design choice. 

As to claims 12 and 18, A in view of Kim teaches all the elements as discussed per claim 5 above. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442